  Case 2:18-cv-06867-DLI-PK Document 29 Filed 04/25/19 Page 1 of 2 PageID #: 113
Case Number:18- CV - 06867                (DLI) (PK)


                       PROPOSED DISCOVERY PLAN
                                                                          DONE       NOT
                                                                                  APPLICABLE        DATE
A. ACTIONS REQUIRED B E FOR E THE INITIAL CONFERENCE
                                                                                               4/10/19
   1. Rule 26(f) Conference held                                          x
                                                                                               4/22/19
   2. Rule 26(a)(1) disclosures exchanged                             x

   3. Requests made:                                                  x
                                                                                               4/22/19
          a. Medical records authorization                            x
                                                                                 x
          b. Section 160.50 releases for arrest records
                                                                                 x
          c. Identification of John Doe/Jane Doe defendants
                                                                                 x
          d. Proposed Stipulation of Confidentiality
                                                                                               Conferenced on
   4. Procedures for producing Electronically Stored Information
                                                                                               4/10/2019.
      (ESI) discussed



B. SETTLEMENT
                                                                                               4/22/19
   1. Plaintiff to make settlement demand                             x
                                                                                               7/17/19
   2. Defendant to make settlement offer
                                                                                  x
   3. Referral to EDNY mediation program pursuant to Local
      Rule 83.8? (If yes, enter date to be completed)
                                                                                               9/18/19
   4. Settlement Conference (proposed date)

C. PROPOSED DEADLINES
                                                                                               7/19/19
   1. Motion to join new parties or amend pleadings
                                                                                               5/22/19
   2. Initial documents requests and interrogatories
                                                                                               1/17/20
   3. All fact discovery to be completed (including
      disclosure of medical records)
                                                                                               1/24/20
   4. Joint status report certifying close of fact discovery and
      indicating whether expert discovery is needed

   5. Expert discovery (only if needed)                Check here if not applicable 

                                                                                               Rev. 9-14-18
  Case 2:18-cv-06867-DLI-PK Document 29 Filed 04/25/19 Page 2 of 2 PageID #: 114

               Plaintiff expert proposed field of expertise:
               Defendant expert proposed field of expertise:

                                                                           DONE
                                                                                      NOT
                                                                                   APPLICABLE        DATE
                                                                                                3/11/20
               a. Case-in-chief expert report due
                                                                                                4/15/20
               b. Rebuttal expert report due
                                                                                                6/5/20
               c. Depositions of experts to be completed
                                                                                                6/5/20
     6. Completion of ALL DISCOVERY
                                                                                                6/12/20
     7. Joint status report certifying close of all discovery and
        indicating whether dispositive motion is anticipated
                                                                                                6/19/20
     8. If District Judge requires Pre-Motion Conference, date to
        make request
                                                                                    x
     9. If District Judge does not require Pre-Motion Conference,
        date to submit briefing schedule
                                                                                                7/15/20
     10. Joint Pre-Trial Order due (if no dispositive motion filed)

 D. CONSENT TO MAGISTRATE JUDGE JURISDICTION
                                                                                                      Yes
          1. All parties consent to Magistrate Judge jurisdiction for dispositive motion?             No

     2. All parties consent to Magistrate Judge jurisdiction for trial?                               Yes
                                                                                                      No

 E. COLLECTIVE ACTION AND CLASS ACTION MOTIONS ONLY
                                                                                    x
     1. Motion for collective action certification in FLSA cases
           a. Response due                                                          x
           b. Reply due                                                             x
                                                                                    x
     2.     Motion for Rule 23 class certification
           a. Response due                                                          x
           b. Reply due                                                             x

This Scheduling Order may be altered or amended only upon a showing of good cause based on
circumstances not foreseeable as of the date of this order.

SO ORDERED:


PEGGY KUO                                                      Date
United States Magistrate Judge


                                                                                                Rev. 9-14-18
